Opinion issued December 6, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00920-CV
                             ———————————
                     $26,000 IN US CURRENCY, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 335th District Court
                         Washington County, Texas
                         Trial Court Case No. 36500


                           MEMORANDUM OPINION

      Appellant, $26,000 in US Currency, by and through its owner, Justin Wayne

Brauner, representing that “[t]he parties have reached an agreement to compromise

and settle their differences in the underlying suit,” has filed a motion to dismiss the

appeal. No other party has filed a notice of appeal, and no opinion has issued. See
TEX. R. APP. P. 42.1(a)(1), (c). And, although the motion does not include a

certificate of conference, more than ten days have passed and no party has opposed

appellant’s motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                         2